DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the edge computing processor" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " the edge computing processor " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armand et al US 20190123797 (hereinafter Armand).
Regarding claim 1, Armand discloses a cellular network system (see fig. 1, [0018]-[0019]) comprising: 
a transmitter (see figs. 1 and 9, [0018]-[0019], [0066], [0070]); 
a receiver (see figs. 1 and 9, [0018]-[0019], [0066], [0070]); 
one or more processors communicatively coupled to the transmitter and the receiver (see fig. 9, [0070]-[0071]); and 
memory communicatively coupled to the one or more processors, the memory storing thereon computer-executable instructions (see fig. 9, [0067]-[0069]) that, when executed by the one or more processors perform operations, the operations comprising: 
transmitting, by the transmitter, a first signal in a target direction, the first signal being a communication signal intended for a user equipment (UE) (see [0016], [0029], [0032]-[0033]); 
receiving, by the receiver, a second signal (see [0037]); 
determining, by the one or more processors, that the second signal is a reflected signal associated with the first signal (see [0037]); 
determining, by the one or more processors and based at least in part on the second signal, topographic data associated with a surrounding area of the cellular network system in the target direction (reflected signal characteristics, see [0038]); and 
generating, by the one or more processors, an area topographic map of the surrounding area based on the topographic data (see [0038]-[0039]). 
Regarding claim 3 as applied to claim 1, Armand further discloses wherein:
the transmitter comprises one or more transmit antennas, and the operations further comprise:
steering, by the one or more transmit antennas, the first signal in the target direction (see fig. 6, [0046]-[0047]).
Regarding claim 4 as applied to claim 1, Armand further discloses wherein determining the topographic data includes determining the topographic data based at least in part on a characteristic of the second signal, the characteristic including at least one of:
a signal strength of the second signal,
a phase of the second signal,
an arrival time of the second signal,
a frequency shift of the second signal, 
a polarization of the second signal, and
a direction associated with the second signal (reflected signal characteristics, see [0038]).
Regarding claim 5 as applied to claim 1, Armand further discloses wherein the operations further comprise:
transmitting, by the transmitter, the first signal at a plurality of frequencies (see [0016], [0029], [0032]-[0033]), and
receiving, by the receiver, the second signal at the plurality of frequencies (see [0037]).
Regarding claim 14, Armand discloses a non-transitory computer-readable storage medium storing computer-readable instructions executable by one or more processors (see fig. 9, [0070]-[0071]), that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
transmitting, by a transmitter of a cellular network system (see figs. 1 and 9, [0018]-[0019], [0066], [0070]), a first signal in a target direction, the first signal being a communication signal for communicating with a user equipment (UE)  (see [0016], [0029], [0032]-[0033]);
receiving, by a receiver of the cellular network system, a second signal (see [0037]); 
determining, by the one or more processors, that the second signal is a reflected signal associated with the first signal (see [0037]);
determining, by the one or more processors and based at least in part on the second signal, topographic data associated with a surrounding area of the cellular network system in the target direction (reflected signal characteristics, see [0038]); and
generating, by the one or more processors, an area topographic map of the surrounding area based on the topographic data (see [0038]-[0039]).
Regarding claim 16 as applied to claim 14, Armand further discloses steering the first signal in the target direction (see fig. 6, [0046]-[0047]).
Regarding claim 17 as applied to claim 14, Armand further discloses wherein determining the topographic data includes determining the topographic 
data based at least in part on a characteristic of the second signal, the characteristic including at least one of:
a signal strength of the second signal,
a phase of the second signal,
an arrival time of the second signal,
a frequency shift of the second signal,
a polarization of the second signal, and
a direction associated with the second signal (reflected signal characteristics, see [0038]).
Regarding claim 18 as applied to claim 14, Armand further discloses wherein the operations further comprise:
transmitting, by the transmitter, the first signal at a plurality of frequencies, and
receiving, by the receiver, the second signal at the plurality of frequencies (see [0016], [0029], [0032]-[0033], [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al US 20160327634 (hereinafter Katz) in view of Cai et al US 9,775,121 (hereinafter Cai).
Regarding claim 8, Katz discloses a user equipment (UE) (102, see fig. 1, [0029]) comprising: 
a transmitter (see fig. 1, [0029]); 
a receiver (see fig. 1, [0029]); 
one or more processors communicatively coupled to the transmitter and the receiver (see figs. 1 and 5, [0055]); and 
memory communicatively coupled to the one or more processors, the memory storing thereon computer-executable instructions (see figs. 1 and 5, [0055]) that, when executed by the one or more processors perform operations, the operations comprising: 
transmitting, by the transmitter, a first UE signal, the first UE signal being a communication signal for communicating with a cellular network (see figs. 3 and 7, [0024], [0026], [0037]-[0038], [0076], [0079], [0119], [0126], [0130]); 
receiving, by the receiver, a second UE signal (see figs. 3 and 7, [0076], [0079]), [0113], [0126], [0130]); 
determining, by the one or more processors, that the second UE signal is a reflected UE signal associated with the first UE signal (see figs. 3 and 7, [0076], [0079]), [0113], [0126], [0130]); 
determining, by the one or more processors and based at least in part on the second UE signal, local topographic data associated with a local area of the UE (received power, received signal phase, received signal time, pathloss, absorbed power, or reflected power, see [0045]-[0046], [0048], [0059], [0079]).
Katz does not disclose transmitting, by the transmitter, a third UE signal for communicating with the cellular network, the third UE signal including the local topographic data.
In the same field of endeavor, Cai discloses a UE comprising a transmitter, receiver, one or more processors, and memory (see col. 6, lines 12-45), wherein, the UE transmits a UE signal including the local topographic data to a cellular network (transmitting measurement reports from the WCD to the base station, see fig. 5, col. 6, lines 38-46, col. 9, lines 22-36).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cai with Katz by transmitting signal measurement information from the mobile communication device to a base station or cellular network entity, as disclosed by Cai, for the benefit of providing signal measurement information for updating a power or pathloss map.
Regarding claim 9 as applied to claim 8, Katz as modified by Cai discloses the claimed invention. Cai further discloses a locator communicatively coupled to the one or more processors, wherein the operations further comprise: determining, by the locator, location information of the UE when the transmitter transmits the first UE signal, wherein the third UE signal includes the location information (col. 9, lines 22-36).
	Regarding claim 10 as applied to claim 9, the combination of Katz and Cai disclose the claimed invention. Cai further discloses wherein the local topographic data and the location information are aggregated with an area topographic map of the cellular network(col. 9, lines 22-36).
Regarding claim 11 as applied to claim 8, Katz as modified by Cai discloses the claimed invention. Katz further discloses wherein: 
the transmitter comprises one or more transmit antennas, and the operations further comprise: steering, by the one or more transmit antennas, at least one of the first UE signal or the third UE signal in a direction of the cellular network (see [0031]-[0032]).
Regarding claim 12 as applied to claim 8, Katz as modified by Cai discloses the claimed invention. Katz further discloses wherein determining the local topographic data includes determining the local topographic data based at least in part on a characteristic of the second UE signal, the characteristic including at least one of:
a signal strength of the second UE signal,
a phase of the second UE signal,
an arrival time of the second UE signal,
a frequency shift of the second UE signal,
a polarization of the second UE signal, and
a direction associated with the UE second signal (received power, received signal phase, received signal time, pathloss, absorbed power, or reflected power, see [0045]-[0046], [0048], [0059], [0079]).
Regarding claim 13 as applied to claim 8, Katz as modified by Cai discloses the claimed invention. Katz further discloses wherein the operations further comprise: transmitting, by the transmitter, the first UE signal at a plurality of frequencies, and receiving, by the receiver, the second UE signal at the plurality of frequencies (see fig. 2, [0031], [0045]-[0046]).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al US 20190123797 (hereinafter Armand) in view of Katz et al US 20160327634 (hereinafter Katz).
Regarding claims 6 and 19 as applied to claims 1 and 14, Armand further discloses updating a map (see [0039]). However, Armand does not disclose wherein the operations further comprise:
receiving, by the receiver, a third signal; and
determining, by the one or more processors, that the third signal is from the UE in response to the first signal, the third signal including local topographic data of a local area relative to a location of the UE,
wherein generating, by the one or more processors, the area topographic map of the surrounding area based on the topographic data includes generating, by the one or more processors, the area topographic map by aggregating the topographic data and the local topographic data.
In the same field of endeavor, Katz discloses receiving a third signal (210, see fig. 2, [0039], [0042]) from a UE in response to a first signal (208, see fig. 2, [0039]), the third signal including local topographic data of a local area relative to a location of the UE (see [0042]), and generating by one or more processors the area topographic map (see [0039], [0042]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Katz with Armand by updating the map disclosed in Armand by receiving topographic data from a UE as taught by Katz (see [0039]) for the benefit of providing a live map that is updated by reflected signal characteristics received from the UE.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al US 20190123797 (hereinafter Armand) in view of Xu et al US 20210321231 (hereinafter Xu).
Regarding claims 2 and 15 as applied to claims 1 and 14, Armand as modified by Katz discloses the claimed invention except wherein the one or more processors include an edge computing processor remotely located from the transmitter and the receiver, and 
wherein generating, by the one or more processors, the area topographic map of the surrounding area based on the topographic data includes generating, by the edge processor, the area topographic map of the surrounding area based on the topographic data. Xu however, discloses an edge computing device remote from a base station transmitter and receiver, and that processes data received from the base station transmitter and receiver (see fig. 1, [0013]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu with Armand by processing the reflected data characteristic at the edge computer, for the benefit of reducing the processing complexity at the base station by providing distributing computing in the network. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carswell et al US 10,718,863 discloses mobile radar for visualizing topography.
Koo US 20200127907 discloses detecting interference of a beam.
Liu et al US 10,542,504 discloses generating a RF map based on reflection signals.
Souissi et al US 6,298,233 discloses create a system coverage map by a portable subscriber unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648